UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-8004


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD DEMETRIOUS THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:06-cr-00405-RWT-1; 8:11-cv-01049-RWT)


Submitted:   May 18, 2016                     Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Demetrious Thomas, Appellant Pro Se.    Arun G. Rao,
Barbara Suzanne Skalla, Assistant United States Attorneys,
Greenbelt, Maryland; Paul Nitze, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald     Demetrious    Thomas        seeks    to     appeal     the   district

court’s   order    denying    his   Fed.      R.     Civ.    P.    60(b)    motion   for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                We have reviewed the record

and   conclude    that   Thomas’    motion      was     not    a     true   Rule   60(b)

motion, but in substance a successive § 2255 motion.                        See United

States v. McRae, 793 F.3d 392, 399-400 (4th Cir. 2015); see also

Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005) (explaining how

to differentiate a true Rule 60(b) motion from an unauthorized

successive habeas motion).          Thomas therefore is not required to

obtain a certificate of appealability to appeal the district

court’s order.       McRae, 793 F.3d at 400.                      In the absence of

prefiling   authorization       from    this       court,     the     district     court

lacked jurisdiction to hear Thomas’ successive § 2255 motion.

See 28 U.S.C. § 2244(b)(3) (2012).

      Additionally,      we   construe       Thomas’        notice    of    appeal   and

informal brief as an application to file a second or successive

§ 2255 motion.       United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either: (1) newly discovered evidence that would be sufficient

to establish by clear and convincing evidence that no reasonable

factfinder would have found the movant guilty of the offense; or

                                         2
(2) a new rule of constitutional law, made retroactive to cases

on collateral review by the Supreme Court, that was previously

unavailable.   28   U.S.C.   §    2255(h).     Thomas’   claims    do    not

satisfy   either    of    these    criteria.    Therefore,    we        deny

authorization to file a successive § 2255 motion.         We affirm the

district court’s order.      We also dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                    3